STONE C. J.
— The present action counts on a promissory note, bearing date February 9, 1884. The defense made to the action was, that the note was given in the purchase of a commercial fertilizer, known as Bahama Soluble Guano, “which guano had never been analyzed by the agricultural commissioner of the State of Alabama, nor neither bag, bar*261rel or package thereof was tagged as required by the the 8th section of the act of the General Assembly, to establish a department of agriculture for the State of Alabama, approved February 23, 1883. — Sess. Acts, 1882-83, p. 190.” That statute denounces a heavy penalty against any person who sells or offers for sale in this State any lot or package of commercial fertilizer, without first complying with certain of its provisions, one of which is to procure an analysis of the fertilizer by the State agricultural commissioner. Another provision of the statute, for the violation of which a penalty is also denounced, requires that before any such fertilizer is sold, or offered for sale, there shall be attached to each package a tag, to be furnished by the agricultural commissioner, to be paid for by the dealer at a fixed rate per ton. The sale was made at Geneva in this State, and the plea, as we have seen, avers that neither of these statutory requirements had been complied with. There was a demurrer to this plea, which was overruled. The plaintiff then replied to the plea, the replication was demurred to, and the court sustained the demurrer. The Circuit Court did not err in either of these rulings. — 1 Brick. Dig. 377, §§ 34, 35; 3 Ib. 145 ; Woods v. Armstrong, 54 Ala. 150; Pacific Guano Co. v. Dawkins, 57 Ala. 115; Same v. Mullens, 66 Ala. 582; Clark v. Colbert, 67. Ala. 92.
Affirmed.